Citation Nr: 1730198	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  05-05 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a throat disorder. 

2.  Entitlement to service connection for disabilities of the bilateral upper extremities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1981 to June 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal for an October 2006 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran had previously requested a hearing before a Veterans Law Judge; in August 2013, the Veteran cancelled his scheduled hearing, and his request was considered withdrawn.  

The case was previously before the Board in March 2014 and December 2015 when it was remanded for further development. 

The issue of entitlement to service connection for disabilities of the bilateral upper extremities is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has a separately diagnosed throat disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a throat disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the March 2014 and December 2015 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Service Connection

The Veteran claims entitlement to service connection for a throat disorder, as secondary to his service-connected sinusitis.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran's service treatment records include multiple complaints of and treatment for a sore throat, sometimes in connection with cold or flu symptoms.  There is no record of an examination conducted at separation in June 2004.  

Post-service medical records include treatment referable to chronic sinusitis and gastroesophageal reflux disease (GERD), both of which are now service connected.  

A VA treatment record dated May 2005 noted that Veteran's long history with chronic sinusitis and his complaints of chronic sore throat.  

The report of a June 2007 VA general medical examination did not include any complaints or findings related to the throat. 

In January 2008, the Veteran was afforded a compensation and pension exam for his esophagus.  Review of the Veteran's barium swallow study noted that the Veteran's gastroesophageal reflux disease was causing peptic esophagitis.  

In March 2014, the Board remanded the claim to afford the Veteran a VA examination to determine if his has a throat disorder, and whether such is related to service, his sinusitis or sleep apnea or a then-claimed respiratory disorder. 

Pursuant to the Board remand, the Veteran was afforded numerous VA examinations in October 2014.  In response to the question whether a "throat disorder/AKA GERD" was related to service, the examiner noted that sleep apnea and a respiratory disorder do not have a phsyiologic relationship in contributing to or aggravating a throat disorder, which in this case is GERD. 

In the December 2015 remand, the Board noted that the October 2014 VA examination was unclear as to whether the Veteran suffered from a throat disability (perhaps related to sinusitis), separate from the already service-connected GERD or whether his symptoms are related to his service-connected sinusitis.  The claim was remanded for new examination.

Pursuant to the December 2015 remand directives, the Veteran was afforded a new VA examination in March 2016.  The examiner reviewed the complete record and detailed the Veteran's history.  The examiner noted that "sore throats" detailed in the service treatment records were acute sore throats, usually having to do with acute respiratory infections like colds; and not any chronic/ongoing or current conditions. The examiner commented that there is no evidence in the service treatment records that current symptoms are related to sore throat complaints as found in the service treatment records. 

In regards to whether the Veteran has any particular throat disability, the examiner opined that the Veteran does not have a separate throat condition.  Rather, the Veteran has throat irritation which is the result of his nasal and esophageal conditions.  The examiner stated that the Veteran has chronic irritation to the throat from postnasal drainage.  The examiner noted that the Veteran repeatedly cleared his throat throughout the exam, with phlegm seen in his throat, demonstrating his postnasal drainage.  The examiner stated that the Veteran also has chronic irritation to the throat from acid reflux.  This has been demonstrated on EGD showing symptoms of acid refluxing into the Veteran's throat.  Furthermore, the acid reflux which is causing the symptoms to his throat "most certainly" also gets into the back of the sinuses; which is "well known in the ENT specialty medical literature (i.e. due to the proximity of the throat/ mouth/ back of sinus anatomy)."  The acid which is making its way into the Veteran's sinuses is causing irritation; this irritation makes mucus, and drains down the back of the throat.  This drainage down the back of the throat is noted by the examiner to worsen his acid reflux/GERD.  When clearing the throat and swallowing the mucus, the examiner stated that the Veteran's stomach thinks it's getting something to eat, which triggers the release of stomach acid.  This causes the acid reflux/GERD to worsen.  The examiner went on to state that this is a "so called vicious cycle."  Therefore the examiner concluded in his opinion that the Veteran has no separate throat condition.  

Although the Veteran has argued he has a throat disability that is secondary to service-connected disabilities, the Board finds that service connection is not warranted on a direct or secondary basis because there is no diagnosis of a separate throat disorder.  

The Veteran was treated for throat complaints during service; however, there is no indication of a separate throat disorder during service, in the years following service, or currently.  While the Veteran has reported that this claimed disability began in service, the evidence does not reflect a diagnosis of any separate throat disorder.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Romanowsky, 26 Vet. App. at 289.  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The VA examinations specifically note that there is no separately diagnosed throat disability, rather the Veteran's complaints are symptoms of his already service-connected sinusitis or respiratory disorders.  The only other evidence in the record concerning a diagnosis of a throat disorder is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the diagnosis of a separate throat disability falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  The Board finds the March 2016 VA medical opinion is entitled to great probative weight.  The opinion was rendered following examination of the Veteran and a complete review of his claims file.  The VA examiner opinion provides an adequate rationale for the conclusion reached based on the record, the examination findings, and the medical literature used by the examiner to form the basis of the opinion.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012). 

Accordingly, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection for a throat disorder is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a throat disorder is denied.

REMAND

The Board finds that the December 2016 VA examination in connection with the bilateral upper extremity claims is inadequate.  The Board directed that the examination address specific diagnoses affecting the wrists, elbows and shoulders and offer opinions as to whether any diagnosed disability is related to service or caused or aggravated by service-connected diabetes mellitus or fibromyalgia.  

The conclusions reported by the examiner are inconsistent.  First, the examiner opined that the shoulder, elbow and wrist symptoms are mostly "irradiation" pain from his neck and is different in quality from the pain the Veteran himself relates to the fibromyalgia.  Then the examiner opined that the Veteran's left upper extremity condition started in service because there are records from 1987 and 1989 that show evidence of left wrist and left arm pain and those conditions were not noted on enlistment.  

Given those inconsistencies, it is still unclear whether the Veteran has any separately diagnosed disorders affecting either shoulder, elbow or wrist and, if so, whether they may be related to service or caused or aggravated by the service-connected diabetes mellitus or fibromyalgia.  Thus, a new opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include updated VA treatment records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the bilateral upper extremity complaints.  Copies of all relevant records from the Veteran's eFolders should be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should address the following:  

(a) Specifically identify any diagnosis related to either upper extremity.  

(b) For any separately diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not that such diagnosis is etiologically linked to the Veteran's active duty service?

(c) If any separately diagnosed disorder is not related to service, the examiner should offer an opinion as to whether it is at least as likely as not each disorder is caused by or aggravated by the Veteran's service-connected fibromyalgia or diabetes mellitus? 

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

(d) If the examiner does not find separately diagnosed disorders affecting any part of either bilateral upper extremity, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's diffuse pain symptoms are related to the Veteran's service-connected diabetes or his service connected fibromyalgia?

A complete rationale must be provided for any opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Then, readjudicate the claim on appeal in light of all the evidence of record.  If any benefit remains denied, a supplemental statement of the case (SSOC) should be issued.  Provide a copy to the Veteran and his representative, and afford them a reasonable opportunity to respond

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


